Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The amendment to the specification is approved.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. JP 2012-123376, in view of Klaveness et al. 5674468 and Anryu et al. 20150118619.
Masuyama et al. JP 2012-123376 (translation provided by applicant) teaches polymerized monomers a-1 to a-4, a-12, a-13, a-14, a-17 and a-18 at [0029-0030] and the monomers disclosed at [0034-0035]. 
    PNG
    media_image1.png
    133
    580
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    135
    161
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    356
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    137
    342
    media_image4.png
    Greyscale
.


    PNG
    media_image5.png
    127
    555
    media_image5.png
    Greyscale
(A-7)

    PNG
    media_image6.png
    133
    577
    media_image6.png
    Greyscale
(A-8)
Photoresist resins A7 and A8 [0245,0246] are combined with a photoacid generator B1, quencher and a solvent [0247-0250].  These are coated upon a silicon wafer, prebaked, exposed, post baked and developed in TMAH to form a pattern [0253-0257]. The addition of other components including sensitizers, dissolution retarders, surfactants, stabilizers, colorants and the like is disclosed [0217].  The repeating units and monomers leading to them discussed above are bounded by formula (a) 
    PNG
    media_image7.png
    211
    220
    media_image7.png
    Greyscale
, where R1 is hydrogen or methyl, A1 is C1-6 alkanediyl (which can be straight chain or branched) or the linkage (a-1) and R2 is a C1-18 aliphatic hydrocarbon  [0005,0017,0023-0025].  The resist can have acid labile groups such as those including a tertiary carbon [0038-0041] or an acetal or ketal structure of formula 2 [0042-0045].  A basic compound can be added to trap/catch acid [0206-0214]. Other components can be added [0217].  The use of an immersion exposure apparatus is disclosed [0228]. Useful lactone moieties are disclosed [0095-0108].  

Anryu et al. 20150118619 teaches the addition of resin X which includes a fluorine atom, but does not include an acid labile group [0331-0337].   Examples of X1 and X2 used in the examples are disclosed at [0476-0483]. Composition 7 which includes the fluorinated resin X1 and X2, which use the fluorinated repeating units a4-1 [0313-0318] alone or with the hydrocarbon containing repeating unit a5-1 [0320-0328]. Quencher trap acids and can be a basic (amine) compound or weak acid salts such as carboxyphenyl containing iodonium salts [0343-0354], including D1 [0500] used in the examples.  The exposure used in the examples is an immersion exposure [0504]. Useful lactone containing repeating units are disclosed, including a3-4 
    PNG
    media_image8.png
    163
    189
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    127
    211
    media_image9.png
    Greyscale
       
    PNG
    media_image10.png
    170
    219
    media_image10.png
    Greyscale

 [0290-0310]. 

	With respect to claims 1-3, 7 and 10, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- 


    PNG
    media_image11.png
    130
    200
    media_image11.png
    Greyscale
 with the lactone 
    PNG
    media_image8.png
    163
    189
    media_image8.png
    Greyscale
 based upon their known equivalence within the art as evidenced in Anryu et al. 20150118619. 


With respect to claims 11-15 and 17, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41 and adding a quencher, such as the carboxyphenyl containing iodonium salts taught by Anryu et al. 

With respect to claims 18-22 and 24, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41 and adding a fluorine resin such as X1 or X2   [0476-0483] taught as additives to resists in the examples of Anryu et al. 20150118619. 


With respect to claims 1-3, 7,8 and 10, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal 


    PNG
    media_image11.png
    130
    200
    media_image11.png
    Greyscale
 with the lactone 
    PNG
    media_image8.png
    163
    189
    media_image8.png
    Greyscale
 based upon their known equivalence within the art as evidenced in Anryu et al. 20150118619 and adding a quencher, such as the carboxyphenyl containing iodonium salts taught by Anryu et al. 20150118619 at [0343-0354] to reduce the diffusion of photogenerated acid with similar effect to the basic compounds taught at [0206-0214] of Masuyama et al. JP 2012-123376.

With respect to claims 1-3, 7 and 9-10, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41 and replacing the at least a portion of the lactone containing monomers 


    PNG
    media_image11.png
    130
    200
    media_image11.png
    Greyscale
 with the lactone 
    PNG
    media_image8.png
    163
    189
    media_image8.png
    Greyscale
 based upon their known equivalence within the art as evidenced in Anryu et al. 20150118619 and adding a fluorine resin such as X1 or X2   [0476-0483] taught as additives to resists in the examples of Anryu et al. 20150118619. 


With respect to claims 11-17, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41, adding a quencher, such as the carboxyphenyl containing iodonium salts taught by Anryu et al. 20150118619 at [0343-0354] to reduce the diffusion of photogenerated acid with similar effect to the basic compounds taught at [0206-0214] of Masuyama et al. JP 2012-123376 and adding a fluorine resin such as X1 or X2   [0476-0483] taught as additives to resists in the examples of Anryu et al. 20150118619. 

With respect to claims 18-24, it would have been obvious to one skilled in the art to modify the resists and examples using polymers A-7 or A-8 by replacing the cyclohexyl moiety with the adamantane groups of a-3, a-4, a-13 or a-14 based upon the equivalence established in the disclosure of monomers at [0029-0030,0034-0035] and replacing the -CH2-CH2- linkage of A1 with other C1-6 alkanediyl groups such as  -CH2- , -CH(CH3)- or –C(CH3)2- based upon the teaching at [0005,0017,0023-0025] of Masuyama et al. JP 2012-123376 and would expect the resultant monomer to based cleavable based upon the teachings of the acetal and ketal acid labile linkages at [0042-0045] of Masuyama et al. JP 2012-123376 and the cleavage taught by Klaveness et al. 5674468 for vinyl carbonate esters at 5/37-41, adding a fluorine resin such as X1 or X2   [0476-0483] taught as additives to resists in the examples of Anryu et al. 20150118619 and adding a quencher, such as the carboxyphenyl containing iodonium salts taught by Anryu et al. 20150118619 at [0343-0354] to reduce the diffusion of photogenerated acid with similar effect to the basic compounds taught at [0206-0214] of Masuyama et al. JP 2012-123376.


The response of 12/16/2021 details on pages 14-30 where in the specification, the applicant has a basis for the added language.  The applicant is correct that the combination of Masuyama et al. JP 2012-123376 and Klaveness et al. 5674468 did not teach the lactone repeating unit a3-4, the carboxyphenyl iodonium salt of (D) or the addition of a fluorinated resin bounded by formulae A4-0, A4-1 or A4-4.  The Anryu et al. 20150118619 added to the record and as part of the rejections does teach the added repeating unit, quencher and fluorinated polymer in photoresist composition.  Nakagawa et al. 20090202945 is also cited to support the 
The examiner agrees that the question is if the invention as a whole is obvious.  Using the example resists incorporating resins A7 or A8 as starting points, clearly points the applicant to the closest prior art and provides both the examiner and the applicant a reference point to distinguish the closest prior art from the claimed invention.  
The examiner notes that examples 20,21,27 using polymers A1-1, A1-2 and A1-7 where the lactones of the acid labile repeating unit of formula (I) and the lactone repeating unit bounded by formula a3 of the instant application are both 
    PNG
    media_image12.png
    93
    87
    media_image12.png
    Greyscale
 have significantly lower Mask error function (MEF , related to sensitivity) than similar compositions in table 2.  
Additionally, the evidence relied upon for unexpected results relates to the resist compositions, not the polymer alone.  The functionality of the polymer as degradable/cleavable polymers is clear to one of ordinary skill in the art.  The claims are not limited to resists within the 5-90 mol% of the monomer 

Claims 1-3,5 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. JP 2012-123376, in view of Klaveness et al. 5674468 and Anryu et al. 20150118619, further in view of Nakagawa et al. 20090202945.
Nakagawa et al. 20090202945 teaches the addition of a fluorine containing polymer into a resist to be used with an immersion lithographic process. The addition of this polymer 
In addition to the basis above, the examiner adds Nakagawa et al. 20090202945 who details motivation to fluorinated polymers to polymer compositions such as those rendered obvious by the combination of Masuyama et al. JP 2012-123376, Klaveness et al. 5674468 and Anryu et al. 20150118619 which disclose the use of immersion exposure processes in Masuyama et al. JP 2012-123376 at [0228] and Anryu et al. 20150118619 at [0504] and holds that it would have been obvious to add a fluorinated polymer as taught in Anryu et al. 20150118619 and Nakagawa et al. 20090202945 so that the resulting resist can be used in immersion exposure processes with reduced concern for eluting/migration of components such as the photoacid generator or acid diffusion controller from the resist into the immersion fluid (water) (which would change the performance of the resist) due to the water repellency as discussed in Nakagawa et al. 20090202945.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 11, 2022